 Case 18-01297        Doc 417    Filed 04/01/19 Entered 04/01/19 11:39:48          Desc Main
                                  Document     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF IOWA

                                              )
In Re                                         )   Case No. 18-01297-tjc11
                                              )
VEROBLUE FARMS USA, INC.                      )   Chapter 11
                                              )
        Debtor and Debtor in Possession       )   Hon. Thad J. Collins
                                              )
                                              )   NOTICE OF APPEARANCE
                                              )
        EIN: XX-XXXXXXX                       )   No Hearing Set

         PLEASE TAKE NOTICE that the undersigned appears as Local Counsel for Keith

Driver, a creditor in the underlying bankruptcy case entitled above, and pursuant to Bankruptcy

Rules 2002 and 9010, demands that all notices given or required to be given in this bankruptcy

proceeding and all papers served or required to be served in this bankruptcy proceeding be given

to and served upon the following at the addresses and telephone numbers set forth below.

         Jeffrey D. Goetz, Esq.
         Krystal R. Mikkilineni, Esq.
         Bradshaw, Fowler, Proctor & Fairgrave P.C.
         801 Grand Ave, Suite 3700
         Des Moines, IA 50309
         515/246-5870
         515/246-5808 FAX
         goetz.jeffrey@bradshawlaw.com
         mikkilineni.krystal@bradshawlaw.com

         and

         Scott Larsen, Esq.
         Bell Nunnally Law Firm
         2323 Ross Avenue, Suite 1900
         Dallas, TX 75201
         214/740-1468
         214/740-5768 FAX
         slarson@bellnunnally.com
 Case 18-01297           Doc 417       Filed 04/01/19 Entered 04/01/19 11:39:48                     Desc Main
                                        Document     Page 2 of 2




        PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

notices and papers referred to in the Rules specified above, but also includes, without limitation,

notices of any application, complaint, demand, hearing, motion, petition, pleading or request,

whether formal or informal, whether written or oral, and whether transmitted or conveyed by

mail, delivery, telephone, facsimile or otherwise filed with regard to the above-referenced

bankruptcy proceeding.

        DATED: April 1, 2019.

                                                              /s/     Krystal R. Mikkilineni
                                                              Jeffrey D. Goetz, Esq. AT0002832
                                                              Krystal R. Mikkilineni, Esq. AT0011814
                                                              Bradshaw Fowler Proctor & Fairgrave, PC
                                                              801 Grand Avenue, Suite 3700
                                                              Des Moines, IA 50309-8004
                                                              515/246-5870
                                                              515/246-5808 FAX
                                                              goetz.jeffrey@bradshawlaw.com
                                                              mikkilineni.krystal@bradshawlaw.com

                                                              Local Counsel for Keith Driver

                                                              /s/ Scott Larson
                                                              Scott Larson, Esq.
                                                              Bell Nunnally Law Firm
                                                              2323 Ross Avenue, Suite 1900
                                                              Dallas, TX 75201
                                                              214/740-1468
                                                              214/740-5768 FAX
                                                              slarson@bellnunnally.com

                                                              Counsel for Keith Driver



Certificate of Service: This document was served electronically on parties who receive electronic notice through
CM/ECF as listed on CM/ECF’s notice of electronic filing. /s/ Barbara Warner




                                                         2
